DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.

Election/Restrictions
Claims 1-14 and 16-20 contain allowable subject matter. Claims 4 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B, as set forth in the Office action mailed on March 18, 2021, is hereby withdrawn and claims 4 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities:  
In claim 1, in line 24, the term “SAR” should be deleted for consistency purposes.
In claim 1, in line 24, the term “mix” should be corrected to --- mixed---.
In claim 17, in line 26, the term “SAR” should be deleted for consistency purposes.
In claim 17, in line 26, the term “mix” should be corrected to --- mixed---.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In claim 18, it is suggested that the limitation “the heart rate monitoring” be inserted after the term “light signal” for clarity purposes.
In claim 18, in line 5, the term “a photoelectric sensor” should be changed to – the photoelectric sensor ---.
In claim 19, in line 4, the word “an” should be changed to --- the ---.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the photoelectric sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first stage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1, in line 12, it is unclear as whether the “a photoelectric sensor” is referring to the same “photoelectric sensor” set forth in line 6 of the claim, or referring to a different photoelectric sensor.  For examination purposes, Examiner assumes the former.
Claim 1 recites the limitation "the second stage" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light signal for heart rate monitoring" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "the photoelectric sensor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first stage" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 17, in line 14, it is unclear as whether the “a photoelectric sensor” is referring to the same “photoelectric sensor” set forth in line 8 of the claim, or referring to a different photoelectric sensor.  For examination purposes, Examiner assumes the former.
Claim 17 recites the limitation "the second stage" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the light signal for heart rate monitoring" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 18, in line 7, it is unclear as to whether the “an input end of a current-voltage conversion circuit” is referring to the same “input end” and “current-voltage conversion circuit” set forth in line 7 of claim 17, or referring a different end/circuit.  For examination purposes, Examiner assumes the former.  

Allowable Subject Matter
Claims 1-14 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest that, in a first stage, the DAC of the .  

The following amendments to claims 1, 17, 18 and 19 drafted by the examiner and considered to overcome the objections/35 USC 112(b) rejections, are presented to applicant for consideration: 

In claim 1, in line 6, the term “the photoelectric” should be deleted and the limitaiton --- a photoelectric --- inserted therefor.
In claim 1, in line 10, the word “the” should be deleted and the word --- a --- inserted therefor.
In claim 1, in line 12, the term “a photoelectric” should be deleted and the limitaiton --- the photoelectric --- inserted therefor.
In claim 1, in line 21, the word “the” should be deleted and the word --- a --- inserted therefor.
In claim 1, in line 24, the word “SAR” should be deleted.

In claim 1, in line 25, the term “the light” should be deleted and the term --- a light --- inserted therefor.
In claim 17, after line 1, a new line should be created with the limitaiton --- a photoelectric sensor; ---.  [Note that this would overcome the substantially duplicate claim objection].
In claim 17, in line 12, the word “the” should be replaced with --- a ---.
In claim 17, in line 14, the term “a photoelectric” should be deleted and the term --- the photoelectric – inserted therefor.
In claim 17, in line 23, the word “the” should be deleted and the word --- a --- inserted therefor.
In claim 17, in line 26, the word “SAR” should be deleted.
In claim 17, in line 26, the word “mix” should be deleted and the word --- mixed --- inserted therefor.
In claim 17, in line 27, the term “the light” should be deleted and the term --- a light – inserted therefor.
In claim 18, in line 5, the term “a photoelectric sensor” should be deleted and the term --- the photoelectric sensor --- inserted therefor.
In claim 18, in lines 7-8, the limitation “…sensor is connected to an input end of a current-voltage conversion circuit in the current cancellation circuit, and” should be replaced with ---…sensor connected to the input end of the current-voltage conversion circuit in the current cacncellation circuit is ----.

In claim 19, in line 4, the term “an interference” should be replaced with – the interference ---.

Response to Arguments
Applicant’s arguments, see pg. 10, 2nd paragraph and pg. 11, last paragraph, filed January 17, 2022, with respect to the rejection(s) of claim(s) 1-3, 5-12, 14 and 16-20 under Turgeon in view of Wong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of objectionable and indefinite issues raised by the amendments to the claims.  
Examiner notes that several attempts have been made to contact Applicant’s representative Steve Cho from February 7-11, 2022 to discuss an Examiner’s Amendment that would overcome the above objectionable/indefiniteness issues (see above for the proposed amendments); however, Applicant’s representative could not be reached and the voicemail box was full such that a message could not be left.  As such, an action is mailed which presents the objections and 35 USC 112(b) rejections, along with suggested amendments that would overcome the issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793